Citation Nr: 0011466	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  97-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability on a secondary basis.

2.  Entitlement to an increased rating for the residuals of a 
fracture of the left ankle, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970. This matter is on appeal from October 1996 and July 
1999 rating decisions by the Portland, Oregon, VA Regional 
Office.

FINDINGS OF FACT

1.  The claim for service connection for a left foot 
disability secondary to the service-connected left ankle 
disability is not plausible.

2.  Residuals of a left ankle fracture include aching, 
burning pain; a slight limp; swelling; deformity; retained 
fixation hardware; degenerative changes; and fixation between 
-6 degrees dorsiflexion and 31 degrees plantar flexion.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left foot 
disability secondary to the service-connected left ankle 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

2.  An evaluation of 30 percent for residuals of a left ankle 
injury is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5270 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

A review of the record fails to demonstrate a disability of 
the left foot separate and distinct from the service-
connected left ankle disability. The reports of recent VA 
examinations indicate that the veteran's complaints included 
aching, burning pain radiating into the bottom of the left 
foot. This symptom, however, clearly is a manifestation of 
the left ankle condition, and not representative of pathology 
of the left foot. Medical evidence of a left foot disability 
related, directly or otherwise, to the service-connected 
disorder has not been submitted. Accordingly, in the absence 
of a left foot disability which is proximately due to or the 
result of the residuals of a left ankle fracture, the claim 
by the veteran is not well-grounded and is therefore denied 
on that basis. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Jones.




Increased rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Service medical records disclose that the veteran sustained 
fractures of the left ankle and left distal fibula jumping 
from a helicopter in February 1969. Open reduction with 
fixation by screw was performed. Service connection for the 
residuals of the left ankle fracture was granted by the RO in 
March 1971; a 10 percent evaluation was assigned. The 
assigned evaluation was increased to 20 percent by rating 
decision in June 1995.

In August 1996, the veteran under additional surgery for his 
left ankle condition. The medial malleolar screw was removed 
and the ankle was fused with instrumentation.

VA examinations were conducted in May 1997, August 1998, and 
May 1999. The reports of these examinations indicate that 
current residuals of the inservice injury include aching, 
burning pain; swelling; deformity; retained hardware; 
degenerative changes; and a slight limp. The left ankle is 
not completely fused; rather, it has motion between -6 
degrees dorsiflexion and 31 degrees plantar flexion. 

The relevant diagnostic code for the disability at issue is 
Code 5270 which provides a 20 percent evaluation for 
ankylosis in plantar flexion, less than 30º and for a 30 
percent evaluation with ankylosis in plantar flexion, between 
30º and 40º, or in dorsiflexion, between 0º and 10º. As 
noted, there is not true ankylosis of the left ankle, but 
mobility within a limited range in plantar flexion. 
Nevertheless, taking into account the extent of the residual 
disability in light of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, a 30 percent evaluation more appropriately 
reflects the degree of functional impairment. The benefit of 
the doubt also has been resolved in the veteran's favor. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, , 4.71a, Code 
5270; DeLuca. The Board observes that service connection has 
been granted for residual surgical scars of the left ankle, 
evaluated as noncompensable.





ORDER

Entitlement to service connection for a left foot disability 
on a secondary basis is denied.

Entitlement to an increased rating for the residuals of a 
fracture of the left ankle is granted, subject to the law and 
regulations governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

